UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted November 10, 2005*
                            Decided November 15, 2005

                                      Before

                    Hon. MICHAEL S. KANNE, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 05-1640
                                             Appeal from the United States District
CINQUE ROBINSON,                             Court for the Northern District of
    Plaintiff-Appellant,                     Illinois, Eastern Division

      v.                                     No. 04 C 3678

ANDREW WOLFE, et al.,                        Suzanne B. Conlon,
    Defendants-Appellees.                    Judge.


                                    ORDER

       Cinque Robinson brought this suit under 42 U.S.C. § 1981 against Andrew
Wolfe, Helen Kim, and the University of Chicago, and under Title VII against the
university. He alleged that the defendants discriminated against him based on his
race, retaliated against him, and violated the Americans with Disabilities Act. The
district court dismissed the ADA claims with respect to all defendants and
subsequently granted the defendants summary judgment on the remaining claims.

      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-1640                                                                  Page 2

        Robinson, who is African-American, began working for the University of
Chicago’s Radovick Laboratory in August 2002 as a Junior Research Technician.
Defendants Wolfe and Kim, Robinson’s supervisors throughout his employment,
made several concessions in order to employ Robinson: he was employed despite his
lack of an undergraduate degree––normally a requirement for the position––and
allowed to maintain a working schedule planned around his class hours. Despite
this flexible schedule, Robinson’s performance suffered; by November, Kim and
Wolfe had spoken to Robinson several times about a backlog of work and errors in
the work that had been done. Robinson in return sent emails to Wolfe, telling him
that he needed to be “yelled at” for not keeping up with Robinson’s tasks while
Robinson was away from the lab, and to Kim, expressing his displeasure at what he
characterized as her false accusations regarding his performance. The laboratory
then issued a “Notice of Corrective Action” based on Robinson’s “unsatisfactory
performance of duties” and insubordination, citing the emails. In December,
Robinson threatened to make a citizen’s arrest of Wolfe “on the grounds of unlawful
retaliation.” Three days later, the university issued a second “Notice of Corrective
Action,” again citing Robinson’s work performance and insubordination, and
suspended him; shortly thereafter Robinson was terminated.

        Robinson filed suit and alleged racial discrimination under of Title VII and
that the defendants broke an implied contract in violation of § 1981, as well as
violations of the Americans with Disabilities Act. The district court dismissed the
ADA claim against the university because it had not been raised in the charge he
filed initially with the EEOC, and both the ADA the Title VII claims against Wolfe
and Kim because they were not “employers” for statutory purposes. This left a
§ 1981 claim that the defendants discriminated against him on the basis of his race
when they broke an implied agreement to let him work a flexible schedule and then
fired him and a Title VII claim against the university, alleging discrimination and
harassment.

       The district court granted the defendants summary judgment on the
surviving claims. The court found that Robinson’s evidence was insufficient to
allow him to proceed under the direct method of proving his case. The court
determined that Robinson failed to make his prima facie case under the indirect
method because he had not shown that he met the appellees’ legitimate work
expectations, that the changes to his work schedule were an adverse employment
action, or that similarly situated employees received favorable treatment. The
court added that even if Robinson had made out his prima facie case, he could not
show that the appellees’ stated non-discriminatory reasons for firing him were
pretextual. As for Robinson’s § 1981 claim, the court found no evidence that the
alleged harassment was on account of his race or that it was severe enough to be
actionable.
No. 05-1640                                                                  Page 3

       Robinson generally appeals both the dismissal of his claims under the ADA
and the grant of summary judgment on his Title VII and § 1981 claims. Although
he reiterates his arguments under the ADA and asserts that they bear on his racial
discrimination claims, Robinson does not address the district court’s findings that
he failed to present an ADA claim in his EEOC complaint or that Wolfe and Kim
were not employers under the ADA. Thus Robinson has forfeited any challenge to
these findings, see Carreon v. Illinois Dept. of Human Services, 395 F.3d 786, 798
(7th Cir. 2005).

       As for the grant of summary judgment, Robinson asserts in conclusory
fashion only that he did make out a prima facie case of discrimination. He does not
identify any particular error of the district court, but rather argues that his
employers’ expectations were illegitimate because they did not take his disability,
chronic fatigue syndrome, into account, and that his white co-workers were
similarly situated to himself. His argument primarily consists of one of his filings
from the district court, resubmitted as a brief with only the bald assertion that it
demonstrates a genuine issue of material fact for trial. This is insufficient.
“Perfunctory and undeveloped arguments are waived, especially when, as here, a
party fails to develop the factual basis of a claim on appeal and, instead, merely
draws and relies upon bare conclusions.” Campania Management Co., Inc. v.
Rooks, Pitts & Poust, 290 F.3d 843, 852 (7th Cir. 2002) (quotation marks omitted).

                                                                       AFFIRMED.